DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 1/06/21.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/06/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (US PGPub 2013/0015468, hereinafter referred to as “Kikuchi”).
Kikuchi disclose the semiconductor device as claimed.  See figures 1-5 and corresponding text, where Kikuchi teaches, in claim 10, a device, comprising: 
a power semiconductor package that includes: 
a first lead (5a) (figures 2 and 5; [0040-0050]); 
a first die (1); a second die (1) (figures 2 and 5; [0040-0050]); 
a first conductive layer (15) coupled to the first die (1) and a second die (1), the first conductive layer including: 
a plurality of protrusions (figure 2; [0040-0050]); and 
a plurality of recesses positioned between adjacent ones of the plurality of protrusions (figure 2; [0040-0050]); 
a second conductive layer (8) coupled to the first conductive layer (15), the second conductive layer (8) being positioned between the first (1) and second die (1), the second conductive layer (8) extending from the first conductive layer (15) to the first lead (figure 2; [0040-0050]).
Kikuchi teaches, in claim 11, wherein the power semiconductor package further comprising: 
a second lead (5b) (figures 2 and 5; [0040-0050]); 
a third lead (6) (figures 2 and 5; [0040-0050]); 
a first wire (12) coupled to the first die (1) and the second lead (5b) (figure 2; [0040-0050]); 
a second wire coupled to the second die and the third lead, the second wire being spaced from the first wire by the second conductive layer (figure 2; [0040-0050]).
Kikuchi teaches, in claim 12, wherein the power semiconductor package further comprising: 
a first multilayer structure (14) coupled to the first die (figure 2; [0040-0050]); and a second multilayer structure coupled to the second die, the second multilayer structure laterally spaced from the first multilayer structure (figure 2; [0040-0050]).
Kikuchi teaches, in claim 13, wherein the power semiconductor package further comprising: 
a second lead (5b) (figures 2 and 5; [0040-0050]); 
a third lead (6) (figures 2 and 5; [0040-0050]); 
a third conductive layer (16) coupled to the first multilayer structure (14) and the second lead (figure 2; [0040-0050]); and 
a fourth conductive layer (7) coupled to the second multilayer structure and the third lead (6) (figures 2 and 5; [0040-0050]).

Kikuchi teaches, in claim 14, wherein the second conductive layer is between the third conductive layer and the fourth conductive layer (figure 2; [0040-0050]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US PGPub 2013/0015468, hereinafter referred to as “Kikuchi”) in view of Lu et al. (2015/0076676, hereinafter referred to as “Lu”).
Kikuchi discloses the semiconductor device substantially as claimed.  See figures 1-5 and corresponding text, where Kikuchi shows, in claim 1, a device, comprising: 
a first conductive layer (15) having: 
a plurality of protrusions (15) (figure 2; [0045-0050]); and 
a plurality of recesses positioned between adjacent ones of the plurality of protrusions (figure 2; [0045-0050]); 
a first die (1) having: a first contact pad aligned with a first one of the plurality of protrusions (figure 2; [0045-0050]); 
a second die (1) having: a second contact pad aligned with a second one of the plurality of protrusions (figure 2; [0040-0050]); 
.
However, Kikuchi fails to show, in claim 1, a first plurality of dielectric projecting regions adjacent to the first contact pad, each of the first dielectric projecting regions extending into respective ones of the plurality of recesses; a second plurality of dielectric projecting regions adjacent to the second contact pad, each of the second dielectric projecting regions extending into respective ones of the plurality of recesses.

Lu teaches, in claim 1, a similar semiconductor device where passivation layers are adjacent to the first and second contact pads (figures 2 and 3; [0040-0042]). In addition, Lu provides the advantages of obtaining higher power density through improved thermal dissipation structures and mechanisms are well as lower electrical resistance and reduced parasitic capacitances and inductances resulting from packaging materials and techniques ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a first plurality of dielectric projecting regions adjacent to the first contact pad, each of the first dielectric projecting regions extending into respective ones of the plurality of recesses; a second plurality of dielectric projecting regions adjacent to the second contact pad, each of the second dielectric projecting regions extending into respective ones of the plurality of recesses, in the device of Kikuchi, according to the teachings of Lu, with the motivation of obtaining higher power density through improved thermal dissipation structures and mechanisms are well as lower electrical resistance and reduced parasitic capacitances and inductances resulting from packaging materials and techniques.

Kikuchi in view of Lu shows, in claim 2, further comprising a second conductive layer coupled to a surface of the first conductive layer facing towards the first die and the second die, the surface of the first conductive layer between the first one of the plurality of protrusion and the second one of the plurality of protrusion (figure 2; [0040-0050]).
Kikuchi in view of Lu shows, in claim 3, wherein the second conductive layer is coupled to a first lead (5a) (figure 2; [0040-0050]).
Kikuchi in view of Lu shows, in claim 4, further comprising: a first multilayer structure (14) coupled to the first die (figure 2; [0040-0050]); and 
a second multilayer structure coupled to the second die, the second multilayer structure being spaced from the first multilayer structure (figure 2; [0040-0050]).
Kikuchi in view of Lu shows, in claim 5, further comprising: 
a second lead (5b) (figure 2; [0040-0050]); 
a first electrical connection (5b) having a first end coupled to the first multilayer structure and a second end coupled to the second lead (figure 2; [0040-0050]); 
a third lead (6) (figure 2; [0040-0050]); and 
a second electrical connection having a first end coupled to the second multilayer structure and a second end coupled to the third lead (figure 2; [0040-0050]).
Kikuchi in view of Lu shows, in claim 6, wherein the second conductive layer has a first dimension extending from a first end to a second end of the second conductive layer, the first electrical connection has a second dimension extending from a first end to a second end of the first electrical connection, the first dimension being greater than the second dimension (figure 2; [0040-0050]).
Kikuchi in view of Lu shows, in claim 7, wherein the second electrical connection has a third dimension extending from a first end to a second end of the second electrical connection, the third dimension being less than the first dimension (figure 2; [0040-0050]).
Kikuchi in view of Lu shows, in claim 8, further comprising: 
a fourth lead (figure 2; [0040-0050]); 
a first wire (12) having a first end coupled to the first die and a second end coupled to the fourth lead (figure 2; [0040-0050]); 
a fifth lead (figure 2; [0040-0050]); and 
a second wire having a first end coupled to the second die and a second end coupled to the fifth lead (figure 2; [0040-0050]).
Kikuchi in view of Lu shows, in claim 9, wherein the second conductive layer extends outward past sidewalls of the first conductive layer, extends outward past sidewalls of the first die, and extends outward past sidewalls of the second die (figure 2; [0040-0050]).


Kikuchi, in claim 15, a device, comprising: 
a first multilayer structure (figure 2; [0040-0050]); 
a first die coupled to the first multilayer structure, the first die including (figure 2; [0040-0050]): 
a first plurality of dielectric projecting regions; 
a first contact region (figure 2; [0040-0050]) and 
a second contact region (figure 2; [0040-0050]); 
a first conductive layer coupled to the first die, the first conductive layer including: a first protrusion (figure 2; [0040-0050]) the first protrusion being coupled to the first contact region (figure 2; [0040-0050]); and 
a second protrusion (figure 2; [0040-0050]) between the first one, the second protrusion being coupled to the second contact region (figure 2; [0040-0050]); 
a second conductive layer coupled to the first conductive layer, the second conductive layer extending from the first conductive layer (figure 2; [0040-0050]).

However, Kikuchi fails to show, in claim 15, a first plurality of dielectric projecting regions.

Lu teaches, in claim 15, a similar semiconductor device where passivation layers are adjacent to the first and second contact pads (figures 2 and 3; [0040-0042]). In addition, Lu provides the advantages of obtaining higher power density through improved thermal dissipation structures and mechanisms are well as lower electrical resistance and reduced parasitic capacitances and inductances resulting from packaging materials and techniques ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a first plurality of dielectric projecting regions, in the device of Kikuchi, according to the teachings of Lu, with the motivation of obtaining higher power density through improved thermal dissipation structures and mechanisms are well as lower electrical resistance and reduced parasitic capacitances and inductances resulting from packaging materials and techniques.


Kikuchi in view of Lu shows, in claim 16, further comprising: 
a second multilayer structure laterally spaced from the first multilayer structure (figure 2; [0040-0050]); 
a second die coupled to the second multilayer structure, the second die including: 
a second plurality of dielectric projecting regions (figures 2 and 3; [0040-0042], Lu); 
a third contact region between a first one and a second one of the second plurality of dielectric regions (figures 2 and 3; [0040-0042] Lu); and 
a fourth contact region (figure 2; [0040-0050], Kikuchi) between the second one and a third one of the second plurality of dielectric regions (figures 2 and 3; [0040-0042], Lu).


Kikuchi in view of Lu shows, in claim 17, wherein the first conductive layer further comprising: 
a third protrusion between the first one and the second one of the second plurality of dielectric projecting regions (figures 2 and 3; [0040-0042], Lu), the third protrusion being coupled to the third contact region; and 
a fourth protrusion between the second one and the third one of the second plurality of dielectric projecting regions (figures 2 and 3; [0040-0042], Lu), the fourth protrusion being coupled to the fourth contact region (figure 2; [0040-0050]).
Kikuchi in view of Lu shows, in claim 18, wherein the second conductive layer extends between the first die and the second die (figure 2; [0040-0050]).
Kikuchi in view of Lu shows, in claim 19, further comprising a resin that covers sidewalls of the first die, covers sidewalls of the first multilayer structure, and covers sidewalls of the first conductive layer (figure 2; [0040-0050]).
Kikuchi in view of Lu shows, in claim 20, further comprising: 
an insulating layer on the first conductive layer (figure 2; [0040-0050]); and 
a second conductive layer on the insulating layer, the second conductive layer spaced from the first conductive layer by the insulating layer (figure 2; [0040-0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             August 27, 2022